Citation Nr: 1413883	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for left ear hearing loss. 

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, residual of multiple left hand injuries (left hand disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in March 2008.  A statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  On the substantive appeal, the Veteran requested a Board hearing; however, in a March 2010 written statement, he withdrew the hearing request.

The Board notes that the Veteran checked the appropriate box on his October 2009 substantive appeal, VA Form 9, to show he was not appealing all the issue listed on the September 2009 statement of the case.  On the form, he expressly indicated that he wished to appeal his hearing loss and left hand disability ratings.  He did not indicate that he wished to appeal the issue of service connection for right ear hearing loss.  In subsequent pleadings, the Veteran's representative also limited the issues to left ear hearing loss and left hand disability   

The issue of entitlement to an initial rating in excess of 10 percent for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left ear hearing loss has been manifested by no worse than Level II hearing impairment, with the nonservice-connected right ear being assigned a Level I hearing impairment. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in January 2007, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The Board notes that the January 2007 letter provided timely notice in association with the Veteran's original claim of entitlement to service connection.  Since the issue of entitlement to an initial compensable disability rating for service-connected left ear hearing loss is a downstream issue from that of service connection, additional VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see also Dingess, 19 Vet. App. at 491.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, in-service and VA, have been obtained.  The Veteran was afforded a VA audiological evaluation in January 2008.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issue of entitlement to an initial compensable disability rating for service-connected left ear hearing loss, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.


Analysis 

The Veteran seeks entitlement to an initial compensable rating for his left ear hearing loss.  The Board will consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(e). 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

VA treatment records indicate the Veteran underwent an audiology consultation in October 2006.  The consultation note indicates that the Maryland CNC Test was not used to determine speech recognition ability as required by the regulations.  The Board finds that the October 2006 test results are not adequate for rating purposes.  
The Veteran was provided with a VA audiological examination in January 2008.  

The Veteran was afforded a VA audiological examination in January 2008 that was adequate for rating purposes.  The examination revealed audiometry results as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
25
LEFT
15
10
25
50

Speech audiometry revealed speech recognition ability of 90 percent in the left ear. 

During the hearing, the Veteran reported experiencing difficulty understanding speech while in groups and in the presence of background noise.   

At the time of the January 2008 VA evaluation, the Veteran was shown to have an average puretone hearing loss of 25 decibels in the left ear, with 90 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear.  38 C.F.R. § 4.85, Table VI.  The Veteran's non-service-connected right ear is assigned a Roman numeral designation of I.  The application of those designations to Table VII results in a noncompensable rating.

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is, therefore, no medical evidence to support a compensable rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for an initial compensable disability rating for left ear hearing loss is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

In his March 2008 notice of disagreement and October 2009 substantive appeal, the Veteran argued he was entitled to a compensable rating for his left ear hearing loss.  The Veteran is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinions.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a noncompensable rating.  See Lendenmann, 3 Vet. App. at 349.

The Board has considered whether referral for of this claim for consideration of an extraschedular rating is warranted.  The record does not show any manifestations of, or functional impairment due to, hearing loss not encompassed by the schedular criteria.  During the January 2008 VA evaluation, the Veteran reported having difficulty hearing others speaking while in groups or in the presence of background noise.  Such functional impairment is fully contemplated by the schedular criteria.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). There is also no evidence or allegation that the Veteran's service-connected left ear hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable disability rating for service-connected left ear hearing loss is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran service-connected left hand disability is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5226 (2013).  He asserts he is entitled to an increased rating.  

The Veteran underwent a VA hand examination in June 2007.  Since then, the Veteran has submitted statements asserting that his left hand disability has increased in severity.  In a March 2010 statement, he indicated is left hand disability "is getting worse, making it hard to bend sometimes."  As such, a new VA examination is needed to determine the current severity the Veteran's service-connected left hand disability.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA orthopedic examination to ascertain the current nature and severity of his service-connected left hand disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under pertinent rating criteria.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

2. After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease, residual of multiple left hand injuries.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


